DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This Office Action is responsive to the Amendment filed on 10/18/2022.  Accordingly, claims 1-20 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negus et al (US 2015/0200709; art cited by applicant).
Regarding independent claim 1, Negus, as shown in figure 3A, teaches a device, comprising: a processing system including a processor (Radio Link Controller (RLC) 356A, and [0034]) and associated with an antenna system having orthogonally-polarized element pairs ([0052]: “In some embodiments, some or all of the antennas 352A may be split into pairs of polarization diverse antenna elements realized by either two separate feeds to a nominally single radiating element or by a pair of separate orthogonally oriented radiating elements.”); and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Intelligent Backhaul Management System (IBMS)), the operations comprising: obtaining data regarding interference detected in a communication signal received from the orthogonally-polarized element pairs ([0254], [0291]- [0292], detection of noise); performing polarization adjusting for one or more of the orthogonally-polarized element pairs such that an impact of the interference on the antenna system is reduced ([0250]-[0253]); and transmitting or receiving radio frequency (RF) signals via the orthogonally-polarized element pairs based on the polarization adjustment ([0250]-[0253]).
Regarding independent claim 7, the claim is a corresponding method claim and recites similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1.
Regarding independent claims 17, the claim recites similar subject matter and therefore, similar rationale is applied as for claim 1. Negus further teaches the method steps can be performed by a processor to execute the instructions stored on non-transitory computer-readable medium ([0399]). 
Regarding dependent claims 5 and 20, Negus further teaches wherein the antenna system comprises a multiple-input-multiple-output (MIMO) antenna. See [0240] and [0247]. 
Regarding dependent claim 6, Negus further teaches wherein the polarization adjusting is performed by a radio device integrated with the antenna system. See fig. 3A, 332A and 348A.
Regarding dependent claim 15, Negus further teaches wherein the polarization adjusting comprises mixing of signals associated with one or more of the orthogonally-polarized element pairs, and wherein the orthogonally-polarized element pairs comprise crossed-dipole elements. See [0048] and [0052].
Regarding dependent claim 16, Negus further teaches wherein the obtaining is performed by a processing system including a processor, and wherein the adjusting mechanism is included in or comprises the processing system. See fig. 3A, 312A, 356A and 360A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Negus et al (US 2015/0200709; art cited by applicant) in view of Aryanfar (US 2017/0077612; art of record).
Regarding dependent claims 2, 8 and 18, Negus teaches all subject matter claimed except to further teach that wherein the interference originates in a near field region of the antenna system or an intermediate field region of the antenna system that spans a portion of the near field region and a portion of a far field region of the antenna system. However, Aryanfar, from the same field of endeavor, teaches a near-field communication system (abstract) and further teaches wherein the interference originates in a near field region of the antenna system or an intermediate field region of the antenna system that spans a portion of the near field region and a portion of a far field region of the antenna system ([0015] “System 100 uses a combination of antenna spacings and polarizations to reduce correlations between the near-field paths of matrix channel 125, and thus improves channel matrix invertibility and allows for closer to ideal MIMO operation. System 100 thus increases the effective data rate achieved through MIMO techniques. The resulting cumulative data rate of the proposed MIMO system is considerably increased over conventional near-field systems."). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Negus by employing the teachings as taught by Aryanfar, namely, to include interference in a near field region, so as to allow the system to remove interference from the region close to the antenna. 
Regarding dependent claims 3, 9 and 19, Negus teaches all subject matter claimed except to further teach wherein the performing the polarization adjusting results in no impact to a far field region of the antenna system, as compared to a case where the polarization adjusting is not performed. However, Aryanfar, from the same field of endeavor, teaches a near-field communication system (abstract) and further teaches wherein the performing the polarization adjusting results in no impact to a far field region of the antenna system, as compared to a case where the polarization adjusting is not performed ([0002] "This disclosure relates to “near-field” communication systems, as opposed to “far-field” radio systems. The distinctions between near-field and far-field systems relate to the distance separating the transmit and receive antennas. Assuming a transmitting antenna with a largest dimension D transmitting a signal of wavelength λ, for example, the receive antenna is in the near field if the distance separating the transmitting and receiving antennas is less than 2D2/λ. Larger separations place the receive antenna in the far field. The distinction between the near and far fields is important because some components of a transmitted signal fall-off rapidly with distance. The properties of transmitted electromagnetic waves therefore change dramatically between the near and far fields" and [0025] "To provide polarization diversity, for example, the three transmit-side antennas might have three different polarizations, and the three receive-side antennas may have the same three polarizations arranged in the same or a different manner, or may have a different combination of polarizations. In some embodiments, the same polarization may be used for multiple antennas on either side of channel 315. For example, a mixture of three polarizations can be used in various ratios and positions for some larger number of transmit antennas, receive antennas, or both. System 300 may thus use both polarization diversity and polarization placement to optimize the MIMO interface.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Negus by employing the teachings as taught by Aryanfar, namely, to include wherein polarization adjusting results in no impact to a far field region, so as to allow the system to keep antenna pattern in various regions independent and prevent interference between regions.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Negus et al (US 2015/0200709; art cited applicant) in view of Abdelmonem (US 2019/0222329; art of record). 
Regarding dependent claims 4 and 10, Negus teaches all subject matter claimed except to further teach wherein the interference comprises passive intermodulation (PIM). However, Abdelmonem, from the same field of endeavor, teaches a method for monitoring interference (abstract) and further teaches wherein the interference comprises passive intermodulation (PIM) ([0246] "Another form of interference that the embodiments of the subject disclosure can be adapted to mitigate is Passive Intermodulation Interference (PIM).").  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Negus by employing the teachings as taught by Abdelmonem, namely, to include analyzing passive intermodulation, so as to allow the system to remove PIM interference between two transmitters which is a common type of interference in communication networks.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Negus et al (US 2015/0200709; art cited applicant).
Regarding dependent claim 11, Negus fails to further teaches wherein the polarization adjusting is performed for both an uplink of the antenna system and a downlink of the antenna system. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the system of Negus by routine experimentation and to configure and adjust the polarization of both an uplink and a downlink of the antenna of Negus to arrive at the claimed invention because it allows for selectively adjusting antenna polarization ([0052], [0240] and [0247]).
Regarding dependent claim 12, Negus fails to further teaches wherein the polarization adjusting is different for an uplink of the antenna system and a downlink of the antenna system. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the system of Negus by routine experimentation and to configure and adjust the polarization differently of an uplink and a downlink of the antenna of Negus to arrive at the claimed invention because it allows for selectively adjusting antenna polarization ([0052], [0240] and [0247]).
Regarding dependent claim 13, Negus fails to further teaches wherein the polarization adjusting is performed for an uplink of the antenna system but not a downlink of the antenna system. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the system of Negus by routine experimentation and to configure and adjust the polarization only of an uplink of the antenna of Negus to arrive at the claimed invention because it allows for selectively adjusting antenna polarization ([0052], [0240] and [0247]).
Regarding dependent claim 14, Negus fails to further teaches wherein the polarization adjusting is performed for a downlink of the antenna system but not an uplink of the antenna system. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the system of Negus by routine experimentation and to configure and adjust the polarization only of a downlink of the antenna of Negus to arrive at the claimed invention because it allows for selectively adjusting antenna polarization (Negus: fig. 5 and claim 18 and Negus: [0025]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection based on a new combinations of references. 

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636